DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (language to be added is in bold font):
Claim 1, line 7: replace “a work piece” with --the material-- and delete the term “and”
	Claim 1, last line: replace “hand.” with --hand; and--
	Claim 1, below the last line: add --wherein at least one of the grinding devices further comprises a tray for collecting powder, runoff end product, or residue of the ground work piece, the tray positioned beneath the panel surface during grinding.--
	Claim 3: --cancel claim 3--
	Claim 14: replace “work piece” with --material--
Below claim 20, add new claim 21 such that it reads as follows:
	--A grinding system comprising:
a first grinding device; and
a second grinding device;
wherein the grinding devices are configured to grind material between them when the grinding devices meet and rub together;
wherein each grinding device comprises a panel having a surface comprising one or more spikes or thorns thereon for grinding the material;
wherein each grinding device comprises a band attached to the panel to removably secure the grinding device onto a user's hand or one or more fingers of the hand; and
wherein each of the grinding devices further comprises a magnet, wherein the magnet is embedded in the panel.--
Authorization for this examiner’s amendment was given in an interview with Patent Agent Julie Thomas on 09/27/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
the prior art as exemplified by US20180049595A1, US20150047204A1, US7020898B1, US20170215494A1, US20190142192A1, and US10952566B2, fails to disclose or render obvious in combination the following limitations of claim 1 as amended above and new claim 21 in combination with the other limitations of the claims:
“wherein at least one of the grinding devices further comprises a tray for collecting powder, runoff end product, or residue of the ground work piece, the tray positioned beneath the panel surface during grinding” (clm. 1); thus, the invention of claim 1 is a kit/system which includes two individual grinders in combination with a tray, each grinder is to be worn on different hand/fingers of a hand (e.g., a thumb 
“wherein each of the grinding devices further comprises a magnet, wherein the magnet is embedded in the panel” (clm. 21); thus, the invention of claim 21 is a kit/system which includes two individual grinders, each grinder is to be worn on different fingers of a hand (e.g., a thumb and forefinger) such that material is ground between the grinders, and each of the grinders includes a magnet embedded in a panel portion of each grinder
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        


/FAYE FRANCIS/Primary Examiner, Art Unit 3725